DETAILED ACTION
	This office action is in response to the amendment filed on 07/13/2022. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Applicant’s arguments regarding 35 U.S.C. § 102(a)(1) filed on 07/13/2022 have been fully considered but they are not persuasive. Examiner's response to the presented arguments follows below.

Summary of Arguments
1. The output domain, seen in FIG. 3B, illustrates the picture as it is rendered or presented to the user. As seen in FIGS. 3A-3B, tiles B, D, F, and H are high-quality tiles since they are of higher resolution in the output domain. Tiles A, C, E, and G, however, are low-resolution tiles since the scaling step decreases the actual resolution. Sjoberg, FIGS. 3A-3B; ¶¶ 69-70 (emphasis added). As shown above, Sjoberg decodes the tiles of a picture (see FIG. 3A) and then scales some of the tiles in that picture (see FIG. 3B). However, Sjoberg never partitions any of the tiles from the picture. That is, none of the tiles in FIG. 3 of Sjoberg are partitioned. Rather, those tiles are scaled from a higher resolution to a lower resolution instead of those tiles being partitioned. Thus, Sjoberg does not disclose partitioning a picture into a plurality of first level tiles and partitioning a subset of first level tiles into a plurality of second level tiles. As such, Sjoberg fails to disclose at least one limitation of independent claims 1, 9, 17, and 19, and consequently fails to anticipate claims 1-20.

Examiner’s Response
	As to argument 1 regarding claims 1-20, Examiner respectfully disagrees for the following reasons. 
	Applicant asserts that “Sjoberg never partitions any of the tiles from the picture. That is, none of the tiles in FIG. 3 of Sjoberg are partitioned. Rather, those tiles are scaled from a higher resolution to a lower resolution instead of those tiles being partitioned. Thus, Sjoberg does not disclose partitioning a picture into a plurality of first level tiles and partitioning a subset of first level tiles into a plurality of second level tiles”.
	However, paragraph 113 and fig. 14 which displays the same image as fig. 3 illustrates the tiles being partition “an example tile partition where 10 tiles T.sub.0 . . . T.sub.9 are used to partition the picture 10. The numbers seen in each tile of FIG. 14 represent a tile number (i.e., an integer 0, 1, 2, . . .) followed by the width and height of the tile in CTUs (e.g., 4×2). Using the example syntax of Table 2 above, the tile partition is expressed by a total of 63”. Claims 1-20 stand rejected.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. patent Application No. 17/357,730. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 of U.S. patent application No. 17/357,730.

Instant Application 17/357,724
U.S. patent application No. 17/357,730
Claim 1: A method implemented in an encoder the method comprising: partitioning, by a processor of the encoder, a picture into a plurality of first level tiles
Claim 1: A method implemented in an encoder, the method comprising: partitioning, by a processor of the encoder, a picture into a plurality of first level tiles
partitioning, by the processor, a subset of the first level tiles into a plurality of second level tiles that each contains a single rectangular slice of picture data
partitioning, by the processor, a subset of the first level tiles into a plurality of second level tiles
encoding, by the processor, the first level tiles and the second level tiles into a bitstream
encoding, by the processor, the first level tiles and the second level tiles into a bitstream
and storing, in a memory of the encoder, the bitstream for communication toward a decoder
and storing, in a memory of the encoder, the bitstream for communication toward a decoder



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjoberg (US 2021/0152828).

	Regarding claim 1, Sjoberg discloses a method implemented in an encoder (Sjoberg, paragraph 10 discloses encoder circuit is further configured to encode the plurality of picture segments in accordance with the partition structure to generate a plurality of coded picture segments),
the method comprising: partitioning, by a processor of the encoder, a picture into a plurality of first level tiles (Sjoberg, abstract and paragraph 7 discloses methods (230, 30) for partitioning a picture from a sequence of video pictures into a layout having a plurality of flexible tiles),
partitioning, by the processor, a subset of the first level tiles into a plurality of second level tiles that each contains a single rectangular slice of picture data (Sjoberg, abstract and paragraph 7 discloses each tile or segment (T) comprises a single rectangular or square region; in addition paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles),
encoding, by the processor, the first level tiles and the second level tiles into a bitstream (Sjoberg, abstract and paragraph 14 and Figs. 3A-3B discloses the encoder also generates a bitstream (12) comprising a plurality of coded picture segments and information indicating the partition structure used to partition the picture into the plurality of flexible tiles or segments… tiling structure with high resolution and low resolution tiles; in addition paragraph 113 and fig. 14 which displays the same image as fig. 3 illustrates the tiles being partition “an example tile partition where 10 tiles T.sub.0 . . . T.sub.9 are used to partition the picture 10. The numbers seen in each tile of FIG. 14 represent a tile number (i.e., an integer 0, 1, 2, . . .) followed by the width and height of the tile in CTUs (e.g., 4×2). Using the example syntax of Table 2 above, the tile partition is expressed by a total of 63”),
and storing, in a memory of the encoder, the bitstream for communication toward a decoder (Sjoberg, paragraph 247 discloses the encoded information is stored in storage 830 and then fed to a server 840. It can be transmitted over a network 850 to a viewing device 860. For example, the image is one of video, and the viewing device 860 has a decoder 450 as described herein for decoding the partitioned image, rendering 870 the image and displaying the image on a display 880 to a user of the viewing device 860).
	Regarding claim 2, Sjoberg discloses the method of claim 1, wherein the first level tiles outside the subset contain picture data at a first resolution, and wherein the second level tiles contain picture data at a second resolution different from the first resolution (Sjoberg, paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles).

	Regarding claim 3, Sjoberg discloses the method of claim 1, wherein each of the first level tiles in the subset of the first level tiles includes two or more complete second level tiles (Sjoberg, Figs. 3A-3B, 10 and 14 illustrates this feature).

	Regarding claim 4, Sjoberg discloses the method of claim 1, further comprising encoding, by the processor, data indicating a configuration of second level tiles in a picture parameter set associated with the picture (Sjoberg, paragraph 72 discloses the tile partitioning structure needs to be specified in the PPS).

	Regarding claim 5, Sjoberg discloses the method of claim 4, wherein the configuration of second level tiles is signaled as a number of second level tile columns and a number of second level tile rows (Sjoberg, paragraphs 62-63 discloses the tile structure is signaled in the Picture Parameter Set (PPS)… If the tiles_enabled_flag is set, the number of tiles columns (i.e., num_tile_columns_minus1) and rows (i.e., num_tile_rows_minus1) are specified i.e. for first or second level tiles).

	Regarding claim 6, Sjoberg discloses the method of claim 1, wherein data explicitly indicating a number of second level tile columns and a number of second level tile rows is omitted from the bitstream when a first level tile width is less than twice a minimum width threshold and a first level tile height is less than twice a minimum height threshold (Sjoberg, paragraph 186 discloses the encoder then determines whether the tile could be further split (box 200). If not, the encoder removes the tile from the list of uncompleted tiles (box 202), and adds the tile including tile ID, tile position and tile dimensions to the list of completed tiles (box 204) before returning to determine whether any other uncompleted tiles are available (box 196). The encoder then signals the flag indicating whether the tile should be split according to a quad tree split (or a “midway” horizontal or vertical split if the height or width equals the height or width of the CTU) (box 206). If the flag does indicate a split, the encoder removes the current tile from the list of uncompleted tiles (box 208), and adds the split tiles to the list of uncompleted tiles (box 210) before returning to determine whether any other uncompleted tiles are available (box 196).

	Regarding claim 7, Sjoberg discloses the method of claim 1, further comprising assigning, by the processor, the first level tiles and the second level tiles into one or more tile groups such that all tiles in a corresponding tile group are constrained to cover a rectangular portion of the picture. (Sjoberg, abstract and paragraph 7 discloses each tile or segment (T) comprises a single rectangular or square region; in addition paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles).

 	Regarding claim 8, Sjoberg discloses the method of claim 1, further comprising encoding, by the processor, split indications indicating the first level tiles that are partitioned into second level tiles, wherein the split indications are omitted from the bitstream when a first level tile width is less than a minimum width threshold and a first level tile height is less than a minimum height threshold (Sjoberg, paragraph 186 discloses The encoder then determines whether the tile could be further split (box 200). If not, the encoder removes the tile from the list of uncompleted tiles (box 202), and adds the tile including tile ID, tile position and tile dimensions to the list of completed tiles (box 204) before returning to determine whether any other uncompleted tiles are available (box 196). The encoder then signals the flag indicating whether the tile should be split according to a quad tree split (or a “midway” horizontal or vertical split if the height or width equals the height or width of the CTU) (box 206). If the flag does indicate a split, the encoder removes the current tile from the list of uncompleted tiles (box 208), and adds the split tiles to the list of uncompleted tiles (box 210) before returning to determine whether any other uncompleted tiles are available (box 196).

	Regarding claim 9, Sjoberg discloses a method implemented in a decoder, the method comprising: (Sjoberg, abstract discloses the decoder uses the coded picture segments and information in the bitstream to decode (38) the plurality of coded picture segments),
 receiving, by a processor of the decoder via a receiver, a bitstream including a picture partitioned into a plurality of first level tiles including a subset of the first level tiles further partitioned into a plurality of second level tiles that each contains a single rectangular slice of picture data (Sjoberg, paragraph 100 discloses the decoder receiving a video bitstream (box 32) and parsing the at least one syntax element for the flexible tile structure from the video bitstream received from the encoder (box 34). The decoder can then construct the flexible tile structure from the at least one syntax element, and assign or derive properties for the individual flexible tiles (box 36); in addition abstract and paragraph 7 discloses each tile or segment (T) comprises a single rectangular or square region; in addition paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles),
determining, by the processor, a configuration of the first level tiles and a configuration of the second level tiles based on parameters included in the bitstream; decoding, by the processor, the first level tiles and the second level tiles based on the configuration of the first level tiles and the configuration of the second level tiles (Sjoberg, paragraphs 62-63 discloses the tile structure is signaled in the Picture Parameter Set (PPS)… If the tiles_enabled_flag is set, the number of tiles columns (i.e., num_tile_columns_minus1) and rows (i.e., num_tile_rows_minus1) are specified i.e. for first or second level tiles; in addition paragraph 69 discloses FIGS. 3A-3B illustrate an example of high-quality tiles having higher resolution than low-quality tiles. Particularly, FIG. 3A illustrates a picture that just has been decoded by a decoder),
and generating, by the processor, a reconstructed video sequence for display based on the first level tiles and the second level tiles as decoded (Sjoberg, paragraph 247 discloses the encoded information is stored in storage 830 and then fed to a server 840. It can be transmitted over a network 850 to a viewing device 860. For example, the image is one of video, and the viewing device 860 has a decoder 450 as described herein for decoding the partitioned image, rendering 870 the image and displaying the image on a display 880 to a user of the viewing device 860).

	Regarding claim 10, Sjoberg discloses the method of claim 9, wherein the first level tiles outside the subset contain picture data at a first resolution and the second level tiles contain picture data at a second resolution different from the first resolution (Sjoberg, paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles).

	Regarding claim 11, Sjoberg discloses the method of claim 9, wherein each of the first level tiles in the subset of the first level tiles includes two or more complete second level tiles (Sjoberg, Figs. 3A-3B, 10 and 14 illustrates this feature).

	Regarding claim 12, Sjoberg discloses the method of claim 9, further comprising obtaining, by the processor, data indicating the configuration of the second level tiles from a picture parameter set associated with the picture (Sjoberg, paragraph 72 discloses the tile partitioning structure needs to be specified in the PPS).

	Regarding claim 13, Sjoberg discloses the method of claim 9, wherein the configuration of the second level tiles is signaled as a number of second level tile columns and a number of second level tile rows (Sjoberg, paragraphs 62-63 discloses the tile structure is signaled in the Picture Parameter Set (PPS)… If the tiles_enabled_flag is set, the number of tiles columns (i.e., num_tile_columns_minus1) and rows (i.e., num_tile_rows_minus1) are specified i.e. for first or second level tiles).

	Regarding claim 14, Sjoberg discloses the method of claim 9, wherein data explicitly indicating a number of second level tile columns and a number of second level tile rows is omitted from the bitstream when a first level tile width is less than twice a minimum width threshold and a first level tile height is less than twice a minimum height threshold (Sjoberg, paragraph 186 discloses the encoder then determines whether the tile could be further split (box 200). If not, the encoder removes the tile from the list of uncompleted tiles (box 202), and adds the tile including tile ID, tile position and tile dimensions to the list of completed tiles (box 204) before returning to determine whether any other uncompleted tiles are available (box 196). The encoder then signals the flag indicating whether the tile should be split according to a quad tree split (or a “midway” horizontal or vertical split if the height or width equals the height or width of the CTU) (box 206). If the flag does indicate a split, the encoder removes the current tile from the list of uncompleted tiles (box 208), and adds the split tiles to the list of uncompleted tiles (box 210) before returning to determine whether any other uncompleted tiles are available (box 196).

	Regarding claim 15, Sjoberg discloses the method of claim 9, wherein the first level tiles and the second level tiles are assigned into one or more tile groups such that all tiles in a corresponding tile group are constrained to cover a rectangular portion of the picture (Sjoberg, abstract and paragraph 7 discloses each tile or segment (T) comprises a single rectangular or square region; in addition paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles).

	Regarding claim 16, Sjoberg discloses the method of claim 9, further comprising obtaining, by the processor, split indications indicating the first level tiles that are partitioned into second level tiles, wherein the split indications are omitted from the bitstream when a first level tile width is less than a minimum width threshold and a first level tile height is less than a minimum height threshold (Sjoberg, paragraph 186 discloses the encoder then determines whether the tile could be further split (box 200). If not, the encoder removes the tile from the list of uncompleted tiles (box 202), and adds the tile including tile ID, tile position and tile dimensions to the list of completed tiles (box 204) before returning to determine whether any other uncompleted tiles are available (box 196). The encoder then signals the flag indicating whether the tile should be split according to a quad tree split (or a “midway” horizontal or vertical split if the height or width equals the height or width of the CTU) (box 206). If the flag does indicate a split, the encoder removes the current tile from the list of uncompleted tiles (box 208), and adds the split tiles to the list of uncompleted tiles (box 210) before returning to determine whether any other uncompleted tiles are available (box 196).

	Regarding claim 17, Sjoberg discloses an encoding device, comprising: a memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions to cause the encoding device to: (Sjoberg, paragraph 250 discloses an encoder comprising one or more processors and e.g. one or more memories is configured to carry out the methods),
partition a picture into a plurality of first level tiles (Sjoberg, abstract and paragraph 7 discloses methods (230, 30) for partitioning a picture from a sequence of video pictures into a layout having a plurality of flexible tiles),
 partition a subset of the first level tiles into a plurality of second level tiles that each contains a single rectangular slice of picture data (Sjoberg, abstract and paragraph 7 discloses each tile or segment (T) comprises a single rectangular or square region; in addition paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles), 
encode the first level tiles and the second level tiles into a bitstream (Sjoberg, abstract and paragraph 14 and Figs. 3A-3B discloses the encoder also generates a bitstream (12) comprising a plurality of coded picture segments and information indicating the partition structure used to partition the picture into the plurality of flexible tiles or segments… tiling structure with high resolution and low resolution tiles), 
and store, in the memory, the bitstream for communication toward a decoder (Sjoberg, paragraph 247 discloses the encoded information is stored in storage 830 and then fed to a server 840. It can be transmitted over a network 850 to a viewing device 860. For example, the image is one of video, and the viewing device 860 has a decoder 450 as described herein for decoding the partitioned image, rendering 870 the image and displaying the image on a display 880 to a user of the viewing device 860).

	Regarding claim 18, Sjoberg discloses the encoding device of claim 17, further comprising a transmitter coupled to the processor, the transmitter configured to transmit the bitstream toward the decoder (Sjoberg, paragraph 247 discloses the encoded information is stored in storage 830 and then fed to a server 840. It can be transmitted over a network 850 to a viewing device 860. For example, the image is one of video, and the viewing device 860 has a decoder 450 as described herein for decoding the partitioned image, rendering 870 the image and displaying the image on a display 880 to a user of the viewing device 860; in addition paragraph 250 discloses an encoder comprising one or more processors and e.g. one or more memories is configured to carry out the methods).

	Regarding claim 19, Sjoberg discloses a decoding device, comprising: a memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions to cause the decoding device to: (Sjoberg, paragraph 250 discloses an encoder comprising one or more processors and e.g. one or more memories is configured to carry out the methods),
receive a bitstream including a picture partitioned into a plurality of first level tiles including a subset of the first level tiles further partitioned into a plurality of second level tiles that each contains a single rectangular slice of picture data (Sjoberg, paragraph 100 discloses the decoder receiving a video bitstream (box 32) and parsing the at least one syntax element for the flexible tile structure from the video bitstream received from the encoder (box 34). The decoder can then construct the flexible tile structure from the at least one syntax element, and assign or derive properties for the individual flexible tiles (box 36); in addition abstract and paragraph 7 discloses each tile or segment (T) comprises a single rectangular or square region; in addition paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles), 
determine a configuration of the first level tiles and a configuration of the second level tiles based on parameters included in the bitstream; decode the first level tiles and the second level tiles based on the configuration of the first level tiles and the configuration of the second level tiles (Sjoberg, paragraphs 62-63 discloses the tile structure is signaled in the Picture Parameter Set (PPS)… If the tiles_enabled_flag is set, the number of tiles columns (i.e., num_tile_columns_minus1) and rows (i.e., num_tile_rows_minus1) are specified i.e. for first or second level tiles; in addition paragraph 69 discloses FIGS. 3A-3B illustrate an example of high-quality tiles having higher resolution than low-quality tiles. Particularly, FIG. 3A illustrates a picture that just has been decoded by a decoder),
and generate a reconstructed  video sequence for display based on the first level tiles and the second level tiles as decoded (Sjoberg, paragraph 247 discloses the encoded information is stored in storage 830 and then fed to a server 840. It can be transmitted over a network 850 to a viewing device 860. For example, the image is one of video, and the viewing device 860 has a decoder 450 as described herein for decoding the partitioned image, rendering 870 the image and displaying the image on a display 880 to a user of the viewing device 860).

	Regarding claim 20, Sjoberg discloses the decoding device of claim 19, further comprising a display configured to display the reconstructed video sequence (Sjoberg, paragraph 247 discloses the encoded information is stored in storage 830 and then fed to a server 840. It can be transmitted over a network 850 to a viewing device 860. For example, the image is one of video, and the viewing device 860 has a decoder 450 as described herein for decoding the partitioned image, rendering 870 the image and displaying the image on a display 880 to a user of the viewing device 860).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481